HILL, Circuit Judge,
concurring in which FAY and COX, Circuit Judges, join:
I concur.
However, I add this. Note 11 to the text of the court’s opinion observes that Shores v. Sklar, 647 F.2d 462 remains the law of this circuit. That is not a holding in the sense that we have today endorsed that case; we have realized that we do not have to reach it. The fact that my brother Clark finds it appropriate, in dissent, to argue the facts of this case at some length calls into question our wisdom in dealing with each case on its own facts. If the “fraud on an undeveloped market” idea is not the law, such debates could be prevented.
I do not dissent from the approach we are taking, but had we reached the “undeveloped market” issue head on, I’d prefer that the theory be abandoned. The expression, “fraud on an undeveloped market” is a contradiction in terms. It may be translated as, “fraud on a non-existent market.” An undeveloped market is less than a twinkle in an issuer’s eye. It says no more than “an unwritten book” or “an uncom-posed song.”
Perhaps the Court will have an occasion to reexamine Shores v. Sklar on another day.